DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 – 10, and 13 - 16  of U.S. Patent No. 11,122,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in application 17,374,203 are broader than the claims in patent 11,122,223 Hasegawa et al.

Regarding claim 1 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 An imaging element comprising: a reading circuit that reads out, from a photoelectric conversion element, captured image data obtained by imaging a subject by the photoelectric conversion element and is incorporated in the imaging element; a memory that is capable of storing the captured image data read out from the photoelectric conversion element by the reading circuit and is incorporated in the imaging element; and an output circuit that outputs output image data based on the captured image data stored in the memory to an outside of the imaging element and is incorporated in the imaging element, wherein the output circuit outputs the output image data to the outside at a first frame rate, the reading circuit reads out the captured image data from the photoelectric conversion element at a second frame rate, the reading circuit reads out the captured image data from the photoelectric conversion element using a first reading method or a second reading method having a smaller read data amount than the first reading method, and in a case of the first reading method, the first frame rate is a frame rate corresponding to the second frame rate, and in a case of the second reading method, the first frame rate is a frame rate lower than in the case of the first reading method (claim 1, An imaging element comprising: a reading circuit that reads out, from a photoelectric conversion element, captured image data obtained by imaging a subject by the photoelectric conversion element and is incorporated in the imaging element; a memory that is capable of storing the captured image data read out from the photoelectric conversion element by the reading circuit and is incorporated in the imaging element; and an output circuit that outputs output image data based on the 

Regarding claim 2 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein the memory is capable of storing the captured image data in a plurality of frames adjacent in imaging timing (claim 2, wherein the memory is capable of storing the captured image data in a plurality of frames adjacent in imaging timing).

Regarding claim 3 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein the first frame rate is changed in accordance with switching between the first reading method and the second reading method (claim 4, wherein the first frame rate is changed in accordance with switching between the first reading method and the second reading method).

Regarding claim 4 Hasegawa et al patent no. 11,122,223 discloses of application 

Regarding claim 5 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein in the second reading method, one frame of the captured image data is a thinned image frame in which pixels are thinned out compared to a case in which the subject is imaged by the photoelectric conversion element under a predetermined imaging condition (claim 6, wherein in the second reading method, one frame of the captured image data is a thinned image frame in which pixels are thinned out compared to a case where the subject is imaged by the photoelectric conversion element under a predetermined imaging condition).

Regarding claim 6 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein in a case in which the captured image data is read out by the reading circuit using the second reading method, the captured image data is a plurality of thinned image frames in which pixels are thinned out compared to a case in which the subject is imaged by the photoelectric conversion element under a predetermined imaging condition, and in which the pixels at different locations are thinned out, and the output image data is image data obtained by combining the plurality of thinned image frames (claim 7, wherein in a case where the captured image data is read out by the reading circuit using the second reading method, the captured image data is a plurality 

Regarding claim 7 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein in the second reading method, the subject is imaged by the photoelectric conversion element in a state in which the pixels are thinned out (claim 8, wherein in the second reading method, the subject is imaged by the photoelectric conversion element in a state where the pixels are thinned out).

Regarding claim 8 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein in the second reading method, the reading circuit reads out the captured image data from the photoelectric conversion element in a state in which the pixels are thinned out (claim 9, wherein in the second reading method, the reading circuit reads out the captured image data from the photoelectric conversion element in a state where the pixels are thinned out).

Regarding claim 9 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein in the second reading method, the captured image data is a plurality of pieces of thinned image data obtained by thinning out pixels at different locations for each frame, and the memory stores the plurality of pieces of thinned image 

Regarding claim 10 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 wherein the imaging element is a laminated imaging element that includes the photoelectric conversion element and in which the photoelectric conversion element is laminated with the memory (claim 13, wherein the imaging element is a laminated imaging element that includes the photoelectric conversion element and in which the photoelectric conversion element is laminated with the memory).

Regarding claim 11 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 An imaging apparatus comprising: the imaging element according to claim 1; and a control portion that performs a control for displaying, on a display portion, an image based on the output image data output by the output circuit included in the imaging element (claim 14, An imaging apparatus comprising: the imaging element according to claim 1; and a control portion that performs a control for displaying, on a display portion, an image based on the output image data output by the output circuit included in the imaging element).



Regarding claim 13 Hasegawa et al patent no. 11,122,223 discloses of application 17/374,203 A non-transitory computer-readable storage medium storing a program for an imaging element incorporating a reading circuit that reads out, from a photoelectric conversion element, captured image data obtained by imaging a subject by the photoelectric conversion element, a memory that is capable of storing the captured image data read out from the photoelectric conversion element by the reading circuit, and an output circuit that outputs output image data based on the captured image data stored in the memory to an outside of the imaging element, the program being executable by a computer to function as the reading circuit and the output circuit, wherein the output circuit outputs the output image data to the outside at a first frame rate, the reading circuit reads out the captured image data from the photoelectric conversion element at a second frame rate, the reading circuit reads out the captured image data from the photoelectric conversion element using a first reading method or a 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696